[Cite as McDermott v. Ohio State Univ., 2022-Ohio-4780.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Morgan McDermott,                                     :

                Plaintiff-Appellee,                   :             No. 22AP-76
                                                             (Ct. of Cl. No. 2020-00286JD)
v.                                                    :
                                                             (REGULAR CALENDAR)
The Ohio State University,                            :

                Defendant-Appellant.                  :



                                           D E C I S I O N

                                  Rendered on December 29, 2022


                On brief: Williams & Klang, LLC, Merriman Legando, and
                Drew Legando for appellee. Argued: Drew Legando.

                On brief: Squire Patton Boggs, John R. Gall, Traci L.
                Martinez, E. Joseph D' Andrea, Elizabeth P. Helpling, and
                Roger M. Gold for appellant. Argued: Traci L. Martinez.

                            APPEAL from the Court of Claims of Ohio


JAMISON, J.
        {¶ 1} Defendant-appellant, The Ohio State University ("OSU"), appeals from a
judgment of the Court of Claims of Ohio, in favor of plaintiff-appellee, Morgan McDermott
("McDermott"), on the issue of class certification. For the reasons that follow, we affirm in
part and reverse in part.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In May of 2020, McDermott was enrolled as a full-time, third year student in
OSU's dental program. McDermott paid a mandatory student union facility fee OSU
charged to all full-time students living on campus. The student union fee for the spring
No. 22AP-76                                                                                2


semester of the 2020 academic year was $74.40. On or about March 2020, OSU closed the
student union to students and the general public due to the COVID-19 pandemic.
       {¶ 3} As a student in OSU's dental program, McDermott also paid a yearly clinical
education support fee of $1,993. According to the complaint, "[t]his fee is imposed on DDS
candidates to provide for [their] live clinical programs which are required for them, and
essential to them, to obtain their degrees and to obtain a dental license in Ohio and other
states. In order to graduate DDS candidates are expected to be in a DDS clinic Monday
through Friday unless the student has an excused absence." (May 5, 2020 Compl. at 3-4.)
There is no dispute that on March 16, 2020, the dental clinic was closed to students due to
the COVID-19 pandemic. OSU did not refund any portion of the dental clinic support fee.
       {¶ 4} Under theories of implied contract and unjust enrichment, McDermott's
complaint against OSU seeks recovery of $74.40, representing the amount of the student
union fee paid for the spring and summer semesters in the 2020 academic year, and
another $1,636, representing a prorated portion of the clinic education support fee paid for
the spring and summer semesters. The complaint also seeks certification of a class of
students who paid the yearly student union fee, but were totally denied access to the student
union in the spring semester ("Student Union Facility Fee Class"), and a subclass of
students who paid the dental clinical education support fee, but were denied full access to
the dental clinic in the spring and summer semesters ("Clinical Education Support Fee
Subclass").
       {¶ 5} On May 14, 2021, McDermott filed a motion for class certification, pursuant
to Civ.R. 23. The court of claims scheduled the motion for non-oral hearing on November
19, 2021.
       {¶ 6} On November 16, 2021, OSU filed a motion for summary judgment on the
issue of liability. In support of the motion, OSU submitted McDermott's deposition
testimony, along with affidavits of Dr. Darryl Hamamoto, Associate Dean for Academic
Affairs and Associate Professor at OSU's College of Dentistry, and others. In her deposition,
McDermott provided details regarding the student union fee, the clinical education support
fee and OSU's dental program. A non-oral hearing on the motion for summary judgment
was scheduled for December 22, 2021.
No. 22AP-76                                                                                3


       {¶ 7} The court of claims did not proceed to a ruling on the motion for summary
judgment. Instead the court of claims elected to determine class certification. The decision
of the court of claims to determine class certification before ruling on OSU's motion for
summary judgment is not assigned as error in this appeal.
       {¶ 8} On December 27, 2021, the court of claims issued both a decision and
judgment entry granting McDermott's motion for class certification. The court of claims
certified both the class and subclass as follows: 1) Class: All students enrolled in graduate
or undergraduate academic courses at the Columbus, Ohio campus of The Ohio State
University (OSU) for the Spring 2020 semester and who paid OSU's Student Union Facility
Fee for that semester; 2) Subclass: All students enrolled in OSU's College of Dentistry DDS
courses for the Spring 2020 and/or Summer 2020 semesters and who paid OSU's clinical
education support fee for one or both semesters.
       {¶ 9} OSU timely appealed to this court from the December 27, 2021 decision on
class certification.
II. ASSIGNMENTS OF ERROR
       {¶ 10} Appellant assigns the following as trial court error:
               [1.] In its Decision of December 27, 2021, the trial court erred
               and abused its discretion in certifying the Ohio Union Class and
               the Clinical Educational Support Fee Sub-class because it failed
               to conduct the "rigorous analysis" required by Civ.R. 23, in
               determining whether Plaintiff had satisfied the prerequisites
               for class certification.

               [2.] In its Decision of December 27, 2021, the trial court erred
               and abused its discretion be certifying the Class and Sub-class
               when individual issues of fact predominated as to the existence
               of an implied contract, of a breach of that contract, and of the
               injury and damages and a class action was not superior for
               resolving the controversy.

               [3.] In its Decision of December 27, 2021, the trial court erred
               and abused its discretion when it found that Plaintiff's claims
               satisfied the commonality requirement of Civ.R. 23.

               [4.] In its Decision of December 27, 2021, the trial court erred
               and abused its discretion when it certified the Class and Sub-
               class, which were overbroad and ambiguous as stated.
No. 22AP-76                                                                                   4


              [5.] In its Decision of December 27, 2021, the trial court erred
              and abused its discretion when it held that Plaintiff's claims
              were typical of the Class and Sub-class, that Plaintiff herself
              was a member of the classes she sought to represent, and that
              Plaintiff was an adequate representative.

              [6.] In its Decision of December 27, 2021, the trial court erred
              and abused its discretion when it certified the Class and Sub-
              class in a suit over which the court lacked jurisdiction because
              The Ohio State University is an agency or instrumentality of the
              State, and its decision to temporarily close or restrict access to
              its facilities in the face of the COVID-19 pandemic was a basic
              policy decision characterized by a high degree of official
              judgment and discretion.

III. STANDARD OF REVIEW
       {¶ 11} "A trial court has broad discretion in deciding whether a class action may be
maintained." Egbert v. Shamrock Towing, Inc., 10th Dist. No. 20AP-266, 2022-Ohio-474,
¶ 14, citing Marks v. C.P. Chem. Co., Inc., 31 Ohio St.3d 200 (1987), syllabus. However, "a
trial court's discretion in deciding whether to certify a class action is not without limits and
must be exercised within the framework of Civ.R. 23." Egbert at ¶ 15, citing Hamilton v.
Ohio Sav. Bank, 82 Ohio St.3d 67, 70 (1998). Therefore, a trial court's decision to grant
certification of a class action will not be disturbed absent an abuse of that discretion. In re
Consol. Mtge. Satisfaction Cases, 97 Ohio St.3d 465, 2002-Ohio-6720, ¶ 5. A trial court
abuses its discretion if its ruling is "unreasonable, arbitrary or unconscionable." Cross v
University of Toledo, 10th Dist. No. 21AP-279, 2022-Ohio-3825, ¶ 20, quoting Blakemore
v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
IV. LEGAL ANALYSIS
       A. Assignments of Error

       {¶ 12} OSU's first three assignments of error challenge the trial court's
determination that McDermott satisfied the commonality and predominance requirements
for class certification. Accordingly, we shall consider the assignments of error jointly.
       {¶ 13} Civ.R. 23(A) provides that:
              One or more members of a class may sue or be sued as
              representative parties on behalf of all members only if:
              (1) the class is so numerous that joinder of all members is
              impracticable,
No. 22AP-76                                                                                                5


                   (2) there are questions of law or fact common to the class,
                   (3) the claims or defenses of the representative parties are
                   typical of the claims or defenses of the class,
                   (4) the representative parties will fairly and adequately
                   protect the interests of the class.1

           {¶ 14} McDermott seeks certification of a class pursuant to Civ.R. 23(B), which
provides that a class action may be maintained when all requirements of Civ.R. 23(A) are
satisfied, and if:
                   (B)(3) the court finds that the questions of law or fact
                   common to class members predominate over any questions
                   affecting only individual members, and that a class action is
                   superior to other available methods for fairly and efficiently
                   adjudicating the controversy. The matters pertinent to these
                   findings include:
                   (a) the class members' interests in individually controlling the
                   prosecution or defense of separate actions;
                   (b) the extent and nature of any litigation concerning the
                   controversy already begun by or against class members;
                   (c) the desirability or undesirability of concentrating the
                   litigation of the claims in the particular forum; and
                   (d) the likely difficulties in managing a class action.
(Emphasis added.)

           {¶ 15} In Cullen v. State Farm Mut. Auto. Ins. Co., 137 Ohio St.3d 373, 2013-Ohio-
4733, the Supreme Court of Ohio explained that Civ.R. 23 provides seven requirements for
maintaining a class action:
                   (1) an identifiable class must exist and the definition of the class
                   must be unambiguous; (2) the named representatives must be
                   members of the class; (3) the class must be so numerous that
                   joinder of all members is impracticable; (4) there must be
                   questions of law or fact common to the class; (5) the claims or
                   defenses of the representative parties must be typical of the
                   claims or defenses of the class; (6) the representative parties
                   must fairly and adequately protect the interests of the class;
                   and 7) one of the three Civ.R. 23(B) requirements must be met.
Id. at ¶ 12.


1   OSU concedes the numerosity requirement is satisfied as to both the class and subclass as certified.
No. 22AP-76                                                                                 6



       {¶ 16} Class certification under Civ.R. 23(B)(3) requires the trial court to make the
following additional findings:
              "[T]he questions of law or fact common to the members of the
              class predominate over any questions affecting only
              individual members" and, second, "that a class action is
              superior to other available methods for the fair and efficient
              adjudication of the controversy." This inquiry requires a court
              to balance questions common among class members with any
              dissimilarities between them, and if the court is satisfied that
              common questions predominate, it then should "consider
              whether any alternative methods exist for resolving the
              controversy and whether the class action method is in fact
              superior."
Cullen at ¶ 29.

       {¶ 17} The burden on the party seeking class certification under the analogous
provisions of the Federal Civil Rules was described by the United States Supreme Court in
Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013):
              The class action is "an exception to the usual rule that
              litigation is conducted by and on behalf of the individual
              named parties only." To come within the exception, a party
              seeking to maintain a class action "must affirmatively
              demonstrate his compliance" with Rule 23. The Rule "does
              not set forth a mere pleading standard." Rather, a party must
              not only "be prepared to prove that there are in fact
              sufficiently numerous parties, common questions of law or
              fact," typicality of claims or defenses, and adequacy of
              representation, as required by Rule 23(a). The party must also
              satisfy through evidentiary proof at least one of the provisions
              of Rule 23(b). * * * Rule 23(b)(3), * * * requires a court to find
              that "the questions of law or fact common to class members
              predominate over any questions affecting only individual
              members."
(Emphasis sic.) (Citations omitted.) Id.

       {¶ 18} In Cullen, the Supreme Court of Ohio has also made clear, "[a] party seeking
certification pursuant to Civ.R. 23 bears the burden of demonstrating by a preponderance
of the evidence that the proposed class meets each of the requirements set forth in the rule."
Cullen, paragraph three of the syllabus.
No. 22AP-76                                                                                 7


       {¶ 19} The Supreme Court also described the nature and extent of the analysis that
must be undertaken by the trial court in certifying a class:
              [A] trial court must conduct a rigorous analysis when
              determining whether to certify a class pursuant to Civ.R. 23
              and may grant certification only after finding that all of the
              requirements of the rule are satisfied; the analysis requires the
              court to resolve factual disputes relative to each requirement
              and to find, based upon those determinations, other relevant
              facts, and the applicable legal standard, that the requirement
              is met.
              Class action certification does not go to the merits of the
              action. (Emphasis sic.) However, deciding whether a claimant
              meets the burden for class certification pursuant to Civ.R. 23
              requires the court to consider what will have to be proved at
              trial and whether those matters can be presented by common
              proof. Thus, * * * in resolving a factual dispute when a
              requirement of Civ.R. 23 for class certification and a merit
              issue overlap, a trial court is permitted to examine the
              underlying merits of the claim as part of its rigorous
              analysis, but only to the extent necessary to determine
              whether the requirement of the rule is satisfied.
(Emphasis added.) (Internal citations and quotations omitted.) Id. at ¶ 16-17.

       1. Student Union Facility Fee Class

       a) OSU's First, Second and Third Assignments of Error

       {¶ 20} Appellant's primary argument in support of the first three assignments of
error is that the court of claims abused its discretion when it certified the class without
undertaking the rigorous analysis necessary to determine whether there are questions of
law or fact common to the class members, and, if so, whether the common questions of law
or fact predominate over any questions affecting only individual members.
       {¶ 21} McDermott's complaint alleges that OSU breach an implied contract between
the parties by failing to refund a pro rata portion of the student union fee after closing the
student union for part of the spring semester. In the alternative, McDermott seeks to
recover a pro rata portion of the fee from OSU under the equitable theory of unjust
enrichment.
       {¶ 22} Under Ohio law, "an implied contract may be inferred by the acts of the
parties and, although mutuality of will or contractual intent must be present, '* * * [a]
No. 22AP-76                                                                                  8


contract implied in fact may be proved by showing that the circumstances surrounding the
parties' transactions make it reasonably certain that an agreement was intended. * * *' "
Miller v. BancOhio Natl. Bank, 10th Dist. No. 90AP-380, *28-29 (Apr. 23, 1991), quoting
Lucas v. Costantini, 13 Ohio App.3d 367, 369 (12th Dist.1983), citing The Columbus,
Hocking Valley & Toledo Ry. Co. v. Gaffney, 65 Ohio St. 104 (1901). Unjust enrichment is
an alternative theory of recovery, which operates in the absence of an express contract or a
contract implied in fact to prevent a party from retaining money or benefits that in justice
and equity belong to another. Cantlin v. Smythe Cramer Co., 8th Dist. No. 106697, 2018-
Ohio-4607, ¶ 41. The elements of unjust enrichment are: "(1) a benefit conferred by a
plaintiff upon a defendant; (2) knowledge by the defendant of the benefit; and (3) retention
of the benefit by the defendant under circumstances where it would be unjust to do so
without payment ('unjust enrichment')." Hambleton v. R.G. Barry Corp., 12 Ohio St.3d
179, 183 (1984).
       {¶ 23} In her deposition testimony, McDermott admitted there was no specific
written or oral agreement between the students and OSU concerning the student union,
but the facility was featured prominently in OSU's promotional materials and website.
McDermott described the OSU student union in her complaint as follows:
                 All OSU students, both graduate and undergraduate at OSU
                 Columbus campus, are required by OSU to pay to the Student
                 Union Facility Fee, which, for the Spring 2020 semester, was
                 $74.40. The Student Union Facility Fee was assessed to
                 provide for the operation of the Ohio Student Union which is
                 known as the Ohio Union. The Ohio Union is a 320,000
                 square foot building containing among other spaces, the
                 Archie Grifﬁn Ballroom, named for the university's two-time
                 Heisman Trophy winner, which is a place for concerts,
                 meetings and events. The Ohio Union also includes several
                 dining options for students. In addition, student
                 organizations, of which OSU has about 950, have an area with
                 ofﬁces for 80 and meeting spaces for other groups. The Ohio
                 Union is a central part of student life on the Columbus
                 Campus.
(Compl. at 3.)

       {¶ 24} McDermott testified that her Buck ID and dental clinic badge permitted her
access to portions of the student union that are not accessible to others, but that the student
union is otherwise open to all OSU students and the general public. McDermott estimated
No. 22AP-76                                                                                  9


that she had visited the student union for a variety of reasons on 15 occasions prior to the
pandemic.
       {¶ 25} In certifying the class and subclass, the court of claims made the following
determination:
              For each class or subclass member, the material
              circumstances underlying the alleged implied contract will be
              the same. The university advertised the existence of the
              student union building and dental clinic and charged each
              member of the class and the subclass the student union fee
              and the clinical Education Support Fee, respectively, and each
              member of the class and the subclass paid the student union
              fee and the clinical Education Support Fee, respectively. It
              does not matter what each individual student was thinking
              when they paid either fee. The Court thus concludes that
              common issues of law or fact predominate.
(Dec. 27, 2021 Decision at 12-13.)

       {¶ 26} The Supreme Court has held that "[f]or common questions of law 0r fact to
predominate, it is not sufficient that such questions merely exist; rather, they must
represent a significant aspect of the case. Furthermore, they must be capable of resolution
for all members in a single adjudication." Marks at 204. With regard to the commonality
requirement in Civ.R. 23(B), the United States Supreme Court has stated the "language is
easy to misread, since '[a]ny competently crafted class complaint literally raises common
'questions.' * * * What matters to class certification . . . is not the raising of common
'questions' - - even in droves - - but, rather, the capacity of a classwide proceeding to
generate common answers apt to drive the resolution of the litigation.' " (Emphasis sic.)
(Internal citations and quotations omitted.) Wal-Mart v. Dukes, 564 U.S. 338, 349-50
(2011).
       {¶ 27} Commonality further "requires the plaintiff to demonstrate that the class
members have suffered the same injury." (Internal quotation marks omitted.) Id. at 350.
The common injury "must be of such a nature that it is capable of classwide resolution - -
which means that determination of its truth or falsity will resolve an issue that is central to
the validity of each one of the claims in one stroke."          Id.   Where common issues
predominate, the class members "will prevail or fail in unison." Amgen Inc. v. Connecticut.
Ret. Plans & Trust Funds, 568 U.S. 455, 460 (2013).
No. 22AP-76                                                                                10


       {¶ 28} OSU's argument on both the merits of McDermott's implied contract and
unjust enrichment claims and in opposition to class certification is that the student union
facility fee is a debt service fee rather than an access fee. OSU maintains that the student
union fee is used by OSU exclusively to pay down the debt incurred to construct and
maintain the facility. OSU claims that even though only full-time students living on campus
pay the student union facility fee, payment does not guarantee access. OSU further
contends that because payment of the student union fee was earmarked for debt service
and not to keep the facility open, and because OSU used the payment to pay down debt, it
was not unjust for OSU to keep the full payment even though it closed the facility.
McDermott counters that a full-time on campus student pays the student union fee in
return for OSU's promise to keep the student union open whether that student intends to
visit the facility or not. She maintains that how OSU spends the fee income is irrelevant.
       {¶ 29} The court of claims expressed doubt as to the merits of OSU's debt service
argument during the hearing on class certification. More particularly, the court of claims
noted that the Buckeye Guide to Academic Policies, which describes the student union fee,
does not mention the term "debt service." (Nov. 19, 2021 Tr. at 22.) The court of claims
suggested, without deciding the matter, that the parties understood the fee was paid by
students in return for OSU's promise to keep the student union open to students and the
public. Nevertheless, for purposes of class certification, the question whether full-time on
campus students pay the student union facility fee in order the have access to the student
union or to service the debt attributable to construction is a threshold question of liability
common to all class members. As there is no dispute OSU used the fee income for debt
service, the answer to that common question will generate an answer common to all class
members. Indeed, if the court of claims rules the surrounding facts and circumstances
show that the parties understood the student union facility fee was paid merely to service
the debt associated with constructing the facility, and not to guarantee access by students
and the public, that ruling will dispose of the implied contract and unjust enrichment claims
of all class members seeking a prorated refund. This common issue can be decided based
on common evidence such as the Buckeye Guide to Academic Policies, OSU's promotional
materials, McDermott's testimony, and the testimony of OSU's administrative staff.
No. 22AP-76                                                                                            11


        {¶ 30} OSU's alternative argument is that even if the student union fee is deemed an
access fee rather than a debt service fee, the class certified by the court of claims includes
students who were undamaged by the closure. OSU posits that the only class members who
were damaged by the closure are those who can prove they would have used the facility
during the spring semester. OSU claims that hundreds or thousands of mini-trials will be
required to determine the individual questions of damages.
        {¶ 31} The court of claims failed to see the logic in OSU's claim that the student
union facility fee, which is an up-front fixed fee, was understood by the parties as
prepayment for actual use of the facility rather than a right of access by students and the
public.2 OSU has not cited any convincing evidence that the parties understood actual use
of the student union by the payee student was either required or limited. Full-time students
living on campus may not opt out of the student union fee if they promise not to use the
facility and there is no evidence that additional charges apply to those students who
frequently visit the facility. Consequently, OSU's alternative argument lacks evidentiary
support.
        {¶ 32} OSU nevertheless contends that many of the proposed class members cannot
prove out-of-pocket loss because they received some type of student aide either in the form
of loans, scholarships, or grants to cover the cost of the student union fee. OSU claims that
these individual questions of damages predominate.
        {¶ 33} A similar argument was rejected by this court in Madyda v. Ohio Dept. of
Pub. Safety, 10th Dist. No. 20AP-217, 2021-Ohio-956. In Madyda, this court affirmed a
court of claims decision to certify a class of motorists seeking a refund of a $1.50 fee that
deputy registrars imposed "to compensate them for the costs of creating, printing, and
laminating" identification cards. Id. at ¶ 2. Plaintiffs alleged that deputy registrars did not
perform those services after July 2, 2018, but they continued to charge applicants the fee.
One of the arguments in opposition to class certification was the assertion that the fee may
have been paid by another on behalf of the applicant and, therefore, not all class members
were injured. In rejecting this argument we noted:
                As the Court of Claims aptly stated, "[a]ll of the individuals
                who were issued a credential between July 2, 2018 and July 2,

2McDermott testified that OSU provided a pro rata refund of the student recreational fee without requiring
the payee to demonstrate an intent to actually use the gym facilities on campus.
No. 22AP-76                                                                                               12


                2019 were required to pay the lamination fee to receive their
                credential, and simply put, were potentially overcharged
                $1.50." (Decision at 4.) Thus, unlike the putative class
                members in [Felix v. Ganley Chevrolet, Inc., 145 Ohio St.3d
                329, 2015-Ohio-3430], in this case, all class members were in
                fact injured by the actions of ODPS. The ultimate source of the
                $1.50 Lamination Fee on the part of each individual is simply
                not the determinative factor as to whether all class members
                were injured in fact, and none of the cases cited by ODPS hold
                otherwise. Accordingly, the Court of Claims finding that the
                predominance requirement was satisfied is not an abuse of
                discretion.
Id. at ¶ 22.3

        {¶ 34} Here, as was the case in Madyda, each class member was charged a student
union fee for the spring semester, and all were potentially injured when the student union
was closed. Whether a third-party paid the fee on behalf of a class member is simply not
the determinative factor as to whether all class members were injured in fact.
        {¶ 35} We acknowledge the Civ.R. 23 analysis conducted by the court of claims was
concise. However, this is understandable inasmuch as the facts material to the claims of
the class members are few, and the common legal and factual questions identified by the
court of claims are significant to the resolution of those claims. As the Supreme Court noted
in Cullen, the predominance requirement is not a function of the number of common
questions, but the significance of those questions (and answers) to the resolution of the
claims. Cullen at ¶ 30.
        {¶ 36} The evidence also supports the finding of the court of claims that a class
action is a superior method of efficiently processing thousands of small claims against a
state university arising out of the same law and facts. In affirming the certification in
Madyda, this court noted:
                In considering the factors relevant to the court's inquiry on
                both the predominance and superiority requirements, it is
                important that the trial court keep in mind the essential
                purpose of class certification under Civ.R. 23(B)(3), which is
                to enable "numerous persons who have small claims that
                might not be worth litigating in individual actions to combine

3In Felix, the Supreme Court overturned the certification of a consumer class because "there [was] absolutely
no showing that all of the consumers who purchased vehicles through a contract with the offensive arbitration
provision were injured by it or suffered any damages." Id. at ¶ 37.
No. 22AP-76                                                                                                    13


                 their resources and bring an action to vindicate their collective
                 rights." Furthermore, a trial court must be mindful that
                 "[q]uestions going to the merits of the action are not
                 determined at the class certification stage."
(Internal quotations and citations omitted.) Id. at ¶ 18.

          {¶ 37} Here, as was the case in Madyda, the relatively small dollar value of the
individual claims might discourage claimant's from prosecuting an action against OSU in
the court of claims. However, by combing their resources to bring a class action, many
thousands of similarly situated students with the same small claim may economically and
efficiently seek recovery. By the same token, OSU can avoid the cost in time and resources
that would be required to defend hundreds or thousands of small claims. Accordingly, we
disagree with OSU's contention that the court of claims failed to conduct a rigorous analysis
of commonality, predominance, and superiority before certifying the student union fee
class.4
          {¶ 38} Based on the foregoing, we hold that the court of claims did not abuse its
discretion when it found by a preponderance of the evidence that questions of law and fact
common to all class members predominate over questions affecting individual members, if
any. Appellant's first, second, and third assignments of error are overruled as they pertain
to the student union fee class.
          b) OSU's Fourth and Fifth Assignments of Error




4 This court has recently addressed the issue of class certification in a case against the University of Toledo
("UT") arising out of the COVID-19 pandemic. In Cross, the court of claims certified three separate classes of
students: Tuition Class; Room and Board Class; and Fees Class. The Fees class is described as "[a]ll people
who were charged for or paid fees for or on behalf of students enrolled in classes at the University for the
Spring 2020 semester." Id. at ¶ 3.
The focus of the appeal was the scope of the analysis conducted by the court of claims on the requirements of
commonality and predominance relative to the tuition class. In holding that the court of claims abused its
discretion in certifying the tuition class, this court found that the court of claims did not address the relative
arguments of the parties in any meaningful way or resolve factual matters relevant to the commonality and
predominance requirements, such as the relative value of on-campus learning versus online learning. This
court also noted that the court of claims failed to identify a single question of fact common to the members of
the tuition class, and ignored evidence relevant to material factual issues raised by the specific claims asserted
against UT.
Because the Cross decision focuses on the tuition class and does not identify the specific fees involved or
contain any meaningful discussion of the fees class, the decision does not provide much guidance to this court
in our review of the student union fee class.
No. 22AP-76                                                                                  14


       {¶ 39} In OSU's fourth assignment of error, OSU contends that the court of claims
failed to conduct a rigorous analysis in ruling that McDermott's claims were typical of the
class members, and in the fifth assignment of error OSU argues the court of claims abused
its discretion when it certified a student union fee class that is overbroad and ambiguous.
       {¶ 40} In determining typicality, the trial court must analyze whether the class
representatives' claims appear substantially similar to the claims of the other class
members. Baughman v. State Farm Mut. Auto. Ins. Co., 88 Ohio St.3d 480, 484 (2000).
This inquiry "serves the purpose of protecting absent class members and promoting the
economy of class action by ensuring that the interests of the named plaintiffs are
substantially aligned with those of the class."       Id., citing 5 Moore Federal Practice,
Paragraph 23.24[1] (3d Ed.1977).
       {¶ 41} Here, the court of claims found that McDermott's claim seeking a pro rata
refund of the student union fee under theories of implied contract and unjust enrichment
was typical of the claims of the other members of the student union facility fee class. We
perceive no abuse of discretion in this finding as the evidence shows that McDermott's
claims are substantially similar, if not identical, both legally and factually to those of the
other class members, and that McDermott is a suitable class representative. Additionally,
we agree that the class as defined by the court of claims serves the purpose of protecting
absent class members and promoting the economy of a class action because McDermott's
interests are substantially, if not wholly, aligned with the other class members.
Accordingly, OSU's fourth assignment of error is overruled as it pertains to the student
union fee class.
       {¶ 42} With regard to the class definition, "[t]he requirement that there be a class
will not be deemed satisfied unless the description of it is sufficiently definite so that it is
administratively feasible for the court to determine whether a particular individual is a
member." Hamilton at 71-72, quoting 7A Charles Alan Wright, Arthur R. Miller & Mary
Kay Kane, Federal Practice and Procedure (2d Ed.1986) 120-21, Section 1760. Accordingly,
a class definition must be precise enough "to permit identification within a reasonable
effort." Hamilton at 71-72, quoting Warner v. Waste Mgt., Inc., 36 Ohio St.3d 91, 96
(1988). " 'Where a class is overbroad and could include a substantial number of people who
have no claim under the theory advanced by the named plaintiff, the class is not sufficiently
No. 22AP-76                                                                                    15


definite.' " Unifund CCR Partners v. Piaser, 11th Dist. No. 2017-A-0003, 2018-Ohio-2575,
¶ 41, quoting Miller v. Painters Supply & Equip. Co., 8th Dist. No. 95614, 2011-Ohio-3976,
¶ 24.
        {¶ 43} The student union facility fee class as defined by the court of claims is limited
to those full-time on campus students who were charged the student union facility fee, and
only those who were charged the fee for the spring 2020 semester. Thus, the class
definition precisely describes the claimants, the transaction involved, and the time frame.
Though OSU asserts that it would be unduly burdensome for OSU to compile a list of
students who fit the class description, it is likely a list of such individuals could be generated
by a targeted search of OSU's electronic records. In our view, the class description is not
overbroad or ambiguous.
        {¶ 44} For the foregoing reasons, we overrule OSU's fifth assignment of error as it
pertains to certification of the student union fee class.
2. Dental Clinic Fee Subclass

        {¶ 45} We have determined that the court of claims did not abuse its discretion in
certifying the student union facility fee class principally because the evidence shows that
there are questions of fact and law common to all class members, the answers to those
questions will determine the action for all class members, and that the common questions
predominate over individual questions, if any. However, the evidence relative to the dental
clinic support fee class warrants a different outcome as the evidence shows that the
relationship between the parties regarding the dental clinic is much more complex.
        {¶ 46} In his affidavit, Dr. Hamamoto averred that the Academic Handbook in effect
in the spring and summer 2020 semesters, explains that students pay a dental clinical
support fee each semester and that purpose of that fee is to pay "for repair, maintenance,
and replacement of preclinical and clinical instruments and equipment, preclinical and
clinical supplies, sterilization services, and other expenses related to the preclinical
laboratory and predoctoral dental clinics." (Aff. of Dr. Hamamoto, Ex. 2, at ¶ 4.) (Nov. 16,
2021 Def.'s Mot. for Summ. Jgmt. at 4.) Dr. Hamamoto opined that "[n]o part of the
description guarantees DDS students access to the Pre-Clinic or Clinic." (Aff. of Dr.
Hamamoto, Ex. 2, at ¶ 4.)
No. 22AP-76                                                                                          16


       {¶ 47} In her deposition testimony McDermott provided details regarding the OSU
dental program and the dental clinic. McDermott testified that OSU's dental program
ordinarily spans four academic years, but she graduated from the program on May 9, 2021,
after five years. McDermott explained that she needed extra time to master some of the
techniques required of first-year students in order to progress to the second year of the
program. Thus, her need for a fifth year had nothing to do with the COVID-19 pandemic.
       {¶ 48} According to McDermott, the first academic year of the program spans two
semesters, but years two through four last four semesters. She stated that the first year
curriculum is primarily didactic in nature with a limited laboratory component where
students practice certain techniques on mannequins or on one another. This practice
occurs in what is known as the preclinic setting. First and second year students do not treat
patients in the dental clinic. McDermott testified that even though all dental students pay
the dental clinical support fee, it is understood that only third and fourth year students use
the dental clinic to treat patients.5
       {¶ 49} McDermott stated that in order to advance to the third year, a second year
dental student is required to pass a written exam, known as an NBDE ("National Board
Dental Examination"). There are, however, no specified clinical requirements for second
year dental students. In addition to didactic learning, third and fourth year students are
required to demonstrate proficiency in the performance of certain dental procedures,
known as competencies. McDermott testified that a third year dental student must
successfully complete four supervised competencies on patients in the dental clinic,
including a new patient examination, one type of cavity, one type of filling, and either an
extraction or triage. The total number and type of competencies required of OSU dental
students in both the third and fourth year is dictated by the Commission on Dental
Accreditation ("CODA"). Third year students also begin treating patients in the dental
clinic on a rotational basis. Once a third year student passes the didactic portion of the
program and successfully performs four competencies in the clinic, the student can
progress to the fourth year. There is no NBDE exam for third year dental students.
According to McDermott, fourth year students must treat patients in the clinic on a


5McDermott mentioned that OSU conducts a friends and family day where first and second year students use
the dental clinic to perform certain procedures on their invited guests.
No. 22AP-76                                                                                     17


rotational basis, complete an additional four competencies, and pass another NBDE in
order to graduate from the program and qualify for licensure.
       {¶ 50} McDermott recalled that the dental clinic closed due to the COVID-19
pandemic on March 16, 2020, during spring break, when she was a third year student. At
that point in the academic year, McDermott had already completed all, or nearly all,
competencies required of a third year student and she had gained all clinical experience she
needed to progress to the fourth year of the dental program. She estimated that most of the
fourth year students in the dental program had completed the required competencies prior
to the closure of the dental clinic. She acknowledged that some may not have.
       {¶ 51} McDermott testified OSU extended spring break one week due to the
pandemic. During that period of time and thereafter, the clinic was staffed by OSU's
professional dental staff and remained open to the public for treatment of dental
emergencies. Thus, the dental clinic was never completely closed to the public. McDermott
acknowledged that during the period of time the dental clinic was closed to students, OSU
installed plexiglass shields between the stations and made other safety related upgrades in
order to stay open during the pandemic. The dental clinic was subsequently reopened to
fourth year students on May 3, 2020, to accommodate students who were short of clinical
experience needed to graduate.         The clinic otherwise remained closed to students
throughout the spring and summer semester in compliance with an Executive Order issued
by the Governor. McDermott estimated that by May 3, 2020, many fourth year dental
students had completed either the original or adjusted clinical requirements.6
       {¶ 52} McDermott testified that OSU's dental program was in the midst of a CODA
re-accreditation process when the pandemic hit.            She also testified that, due to the
pandemic, CODA reduced the required number of competencies needed for third year
students to progress to the fourth year and for fourth year students to graduate and become
licensed. McDermott estimated that the adjusted CODA requirements took effect in March
of 2021. She recalled that OSU added a summer semester at no charge for any fourth year
student who had not satisfied clinical requirements prior to the end of the 2021 spring term.
According to McDermott, when she and her classmates learned they had already met the

6 As of May 3, 2020, when spring 2020 commencement took place, 79 of the 108 fourth year students.
 had completed the original or modified minimum clinical experiences and demonstrated the requisite
competency needed to graduate. (Aff. of Dr. Hamamoto at ¶ 24.)
No. 22AP-76                                                                               18


adjusted CODA requirements, many withdrew from the summer term. McDermott could
not recall a single dental student who was unable to meet all clinical requirements necessary
for graduation and licensing due to the closure of the dental clinic in 2020. McDermott
graduated from OSU's dental program on May 9, 2021 and is now working as a licensed
dentist.
       {¶ 53} When McDermott was asked to evaluate her particular clinical experience
following the pandemic, she testified as follows:
              Q. Do you feel as though you received the necessary hands-on
              experience to hold yourself out as a competent dentist?
              A. I do believe I'm a competent dentist, however, since we
              missed that time in clinic, normally during that time, most
              students finish their requirements and all their competencies
              with a little bit of extra time prior to graduation. For most of
              us, my class, it was like a race until the end, you know, really
              last minute getting things. That's why we were sharing
              procedures and things like that. Normally you can do maybe
              a couple extra procedures and do something really cool you've
              always wanted to do, maybe like do an extra implant or like do
              a big surgical case. Or like, for example, I really like pediatrics,
              it's interesting to me, so I was in a pediatric elective. It's just
              an extra course you can take if you want. Well, it was canceled.
              Nobody could take it. I was originally enrolled in it. And
              there's clinical experience that you can get and it's just extra,
              but I couldn't do it because of COVID. It was like going to - -
              it was supposed to be during that time frame. And then with
              all of the restrictions that the clinic was now putting on certain
              things, they just like nixed a lot of the extra things you
              normally could have done that on a regular year, anybody
              would have had the ability to access. And we didn't get that.
(June 14, 2021 Pl.'s Dep. Tr. at 185-86.)

       {¶ 54} The Supreme Court has held that "[p]laintiffs in class-action suits must
demonstrate that they can prove, through common evidence, that all class members were
in fact injured by the defendant's actions." Felix at ¶ 33. In ruling on the motion for class
certification, the court of claims did not mention McDermott's deposition testimony even
though OSU's trial counsel referred to McDermott's testimony on several occasions during
the oral hearing on class certification. This evidence shows that, unlike the circumstances
surrounding payment of the student union fee, students in the dental program are required
to use the dental clinic in order to satisfy the clinical component of the dental program.
No. 22AP-76                                                                                19


Every dental student, particularly those in the third and fourth year, must have access to
the dental clinic in order to graduate from the program. McDermott's testimony therefore
suggests that dental students pay the dental clinic support fee in return for a certain degree
of access to the dental clinic, Dr. Hamamoto's opinion notwithstanding. At a minimum,
the dental clinic support fee is used to defray the costs associated with actual student usage
of the clinic.
       {¶ 55} In Williams v. Kisling, Nestico, & Redick, LLC, 9th Dist. No. 29630, 2022-
Ohio-1044, a class action lawsuit was filed by healthcare providers against a law firm and a
physician alleging fraud, civil conspiracy, and unlawful business practices. The trial court
certified a class of patients who were overcharged for medical care with the aim of
increasing the value of each client's legal settlement. One of the core allegations of the
price-gouging scheme was that class members were overcharged for medical care compared
to what would have been charged had they been able to use health insurance. The evidence
showed that certain class members who sought treatment did not have health insurance,
other members had health insurance coverage but expressed a preference not to use it for
the purposes of pain management treatment, and still others were willing to use either
Medicare or their private health insurance but were convinced by defendants not to do so.
       {¶ 56} In concluding that common questions predominated over individual
questions, the trial court made a general finding that defendants conspired to remove
insurance companies from the equation in all cases so that the treating physician would
escape scrutiny by the insurance carriers and other government agencies. Id. at ¶ 34. The
court of appeals held the trial court failed to undertake a rigorous analysis to determine if
the class members could prove liability with common evidence in light of the fact that
individual class members were not similarly situated with respect to health insurance
coverage. Id. The court reversed the trial court and remanded the case for the trial court
to conduct the required analysis in the first instance. Id. at ¶ 37.
       {¶ 57} In Egbert, this court affirmed a trial court's judgment denying class
certification. In that case, a group of vehicle owners brought a class action against a towing
company alleging every tow from a purported "private tow-away zone" was conducted
without statutory authorization. Id. at ¶ 43. The evidence produced in the trial court
showed that class members' vehicles were towed from three separate parking lots, and that
No. 22AP-76                                                                               20


statutory compliance involved individual questions regarding the location of the lot, where
signage was posted on the day of the tow, the location of the vehicle prior to tow, what
language was stated on the signage on the day of the tow, and the driver of the vehicle's
understanding of who was authorized to park in the lot. Based on these facts, we concluded
that because the record showed generalized proof could not be applied in evaluating each
tow conducted by defendant for each member of the proposed class, the trial court did not
abuse its discretion in finding the predominance requirement was not met. Id. at ¶ 46.
       {¶ 58} It is clear to this court that material legal and factual questions arise in
evaluation of the implied contract and unjust enrichment claims asserted by McDermott
and members of clinical support fee subclass that affect only individual members.
Nevertheless, in certifying the class and subclass, the court of claims reached the following
conclusion:
              For each class or subclass member, the material
              circumstances underlying the alleged implied contract will be
              the same. The university advertised the existence of the
              student union building and dental clinic and charged each
              member of the class and the subclass the student union fee
              and the clinical Education Support Fee, respectively, and each
              member of the class and the subclass paid the student union
              fee and the clinical Education Support Fee, respectively. It
              does not matter what each individual student was thinking
              when they paid either fee. The Court thus concludes that
              common issues of law or fact predominate.
(Decision at 12-13.)

       {¶ 59} The court of claims based certification of the subclass on the sweeping
conclusion that "[f]or each class and subclass member, the material circumstances
underlying the alleged implied contract will be the same." (Decision at 12.) Even a cursory
review of the evidence submitted to the court of claims reveals that the material
circumstances underlying the implied contract and unjust enrichment claims asserted by
McDermott and the proposed members of the clinical education support fee subclass
members may not be the same. It is evident from McDermott's testimony that closure of
the dental clinic may have had a disparate impact on individual members of the subclass.
The evidence arguably permits the conclusion that not all subclass members were damaged
when OSU closed the clinic to students on March 16, 2020.
No. 22AP-76                                                                                 21


       {¶ 60} McDermott testified that the clinical experience of a first or second year
dental student differs from the clinical experience of third and fourth year students. She
also recalled that when the dental clinic closed, many students in the third and fourth year
class had completed their respective clinical requirements, while others may not have. She
also recalled that she enrolled in an elective course with a clinical component, but the course
was cancelled due to the continued closure of the dental clinic due to the pandemic. Thus,
a review of the evidence shows that there are questions of fact material to the claims of
individual members of the subclass, as broadly drawn by the court of claims, that may not
be common to all class members.
       {¶ 61} In rejecting OSU's contention that not all members of the subclass were
injured, the court of claims stated:
              Defendant argues that ﬁrst- and second-year dental students
              were not harmed because they "do not work on patients in the
              Clinic[,]" Defendant's own administrator stated in his
              affidavit that first- and second-year students use the "Pre-
              Clinic" and the clinic. (Hamamato Affidavit, ¶ 4-5.) Therefore,
              the Court finds that the proposed class and subclass are not
              overbroad, but rather are identifiable and unambiguous.
(Decision at 7.)

       {¶ 62} The analysis by the court of claims reflects an oversimplification of the
threshold legal and factual issues that must be resolved in ruling on the merits of the
implied contract and unjust enrichment claims asserted by McDermott and the other
prospective members of the clinical education support fee subclass. The analysis assumes
that the closure of the clinic resulted in a compensable injury to every class member, either
at law or in equity, regardless of whether the closure impacted a particular class member's
academic progress in a meaningful way. In other words, the court of claims mistakenly
concluded that the right of every dental student to access the dental clinic at all times was
the only material term of the alleged agreement between the parties. But McDermott's
testimony suggests that dental students paid the clinical education support fee in return for
a clinical experience commensurate with their individual needs and the clinical
requirements of the dental program. Based on McDermott's testimony it is reasonable to
conclude that the question whether OSU breached an implied contract with a particular
subclass member, or retained the clinical education support fee of a particular subclass
No. 22AP-76                                                                               22


member under circumstances where retention of the full fee was unjust, depends on the
answer to individual questions of fact and the submission of proof not generally required
of all subclass members.
       {¶ 63} The decision issued by the Ninth District Court of Appeals in Williams, and
by this court in Egbert, instruct us that a rigorous analysis of commonality and
predominance entails a conscientious review of the evidence to determine that legal and
factual questions predominate over any questions affecting only individual members. The
court of claims decision states: "Upon review of the evidence and applicable law, the Court
finds that class certification is appropriate." (Decision at 2.) The decision does not,
however, mention, cite or otherwise discuss McDermott's deposition testimony. We cannot
conclude a rigorous analysis of the requirements of commonality and predominance was
undertaken by the court of claims in the absence of any meaningful discussion of the most
critical evidence in the record.
       {¶ 64} Based on the foregoing, we hold that the court of claims abused its discretion
when it certified the clinical education support fee subclass without conducting a rigorous
analysis to determine whether common questions of law and fact predominate over
individual questions. That determination is not for this court to make in the first instance.
Williams at ¶ 37. Because the court of claims failed to conduct a rigorous analysis of the
relevant evidence to determine whether the subclass, as currently constructed, satisfied the
commonality and predominance requirement of Civ.R. 23(B), we must remand this matter
for the court of claims to conduct the required analysis. OSU's first, second, and third
assignments of error are sustained as they pertain to the dental clinic support fee subclass.
       {¶ 65} We also agree with OSU that the lack of a rigorous analysis concerning the
threshold requirements of commonality and predominance likely resulted in certification
of subclass that was too broadly defined. Because we are reversing the court of claims and
remanding this case for the court of claims to conduct a rigorous analysis to determine
threshold issues of commonality and predominance, the court of claims may either recertify
the subclass, determine the subclass as currently configured does not meet the
requirements of Civ.R. 23(B), or find that a differently configured subclass or subclasses
should be certified. Consequently, OSU's fourth, and fifth assignments of error concerning
No. 22AP-76                                                                                23


the typicality and specificity requirements are rendered moot by our ruling on OSU's first,
second, and third assignments of error as they pertain to the subclass. App.R. 12(A)(1)(c).
       B. Appellant's Sixth Assignment of Error

       {¶ 66} In appellant's sixth assignment of error, appellant argues that the court of
claims did not have jurisdiction of appellee's complaint because appellant is entitled to
sovereign immunity. We disagree.
       {¶ 67} The exclusive, original jurisdiction of the Court of Claims of Ohio to hear and
determine a student's action sounding in breach of contract was explained in Collins v.
Univ. of Cincinnati, 3 Ohio App.3d 183 (1st Dist.1981), as follows:
              Prior to the enactment of the Court of Claims Act, R.C.
              Chapter 2743 the state of Ohio and its various
              instrumentalities were protected from suit under the doctrine
              of sovereign immunity. However, the Act waived the defense
              of immunity in certain situations where an instrumentality of
              the state was alleged to have committed an act for which, if
              committed by a private person, a cause of action would accrue
              to the injured party. R.C. 2743.02(A). Under the Act, a state
              university is considered to be an instrumentality of the state,
              thus amenable to suit. R.C. 2743.01(A). Exclusive original
              jurisdiction to entertain suits against the state, however, is
              vested in the Court of Claims and any suit filed against a state
              agency in a court other than the Court of Claims must be
              dismissed for lack of subject matter jurisdiction.
              R.C. 2743.03(A).
(Citations omitted.) Id. at 184.

       {¶ 68} There is no question that the state of Ohio has waived immunity from civil
liability for claims sounding in breach of an implied contract and unjust enrichment, as
those claims seek monetary relief from the state under legal theories applicable to suits
between private parties. See Cristino v. Ohio Bur. of Workers' Comp., 10th Dist. No. 13AP-
772, 2014-Ohio-1383 (Court of Claims of Ohio had subject-matter jurisdiction over an
employee's claims against the Bureau of Workers' Compensation because the claims for
unjust enrichment and declaratory judgment were for legal restitution based upon a
contract.); State ex rel. Ferguson v. Shoemaker, 45 Ohio App.2d 83, 96 (10th Dist.1975)
("[a] direct action on a contract with the state, seeking monetary relief from the state, must
be commenced and prosecuted in the Court of Claims and cannot be brought in the Court
No. 22AP-76                                                                                  24


of Common Pleas."); Great W. Cas. Co. v. Ohio Bur. of Workers' Comp., 10th Dist. No.
14AP-524, 2015-Ohio-1555 (Because plaintiff's unjust enrichment claim sought to impose
liability on the state to pay a sum of money in compensation for the benefit that they
received, the claim was a legal, not equitable action, and consequently, the court of claims
had jurisdiction over the action.). The court of claims, therefore, has jurisdiction to hear
and determine appellee's claims against OSU predicated on the alleged breach of an implied
contract and unjust enrichment. R.C. 2743.02(A).
       {¶ 69} Appellant argues however, the public duty rule shields OSU from liability to
McDermott for closing the student union and dental clinic due to the pandemic. OSU
further asserts that the public duty rule is a jurisdictional requirement of the Court of
Claims Act. OSU did not raise this argument in opposition to the motion for class
certification.
       {¶ 70} In 2005, the general assembly codified the public duty rule by amending the
Court of Claims Act. Under the statutory scheme, R.C. 2743.02(A)(3)(a) immunizes the
state from liability for the negligent performance or nonperformance of a duty owed to the
public. This court has previously treated the existence or non-existence of public duty
immunity under R.C. 2744.02(A)(3)(a) as a question of liability, not jurisdiction. Estate of
Tokes v. Dept. of Rehab. & Corr., 10th Dist. No. 18AP-723, 2019-Ohio-1794, ¶ 17.
       {¶ 71} Because the public duty rule is not a jurisdictional issue, OSU waived this
argument for purposes of appeal by failing to make the argument in the court of claims.
Foy v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-723, 2017-Ohio-1065, ¶ 32 ("A
party may not change its theory of the case and present new arguments for the first time on
appeal.") Furthermore, because the existence of public duty immunity is an issue of
liability, it may not be determined in the context of class certification. Cullen at ¶ 17.
       {¶ 72} For the foregoing reasons, appellant's sixth assignment of error is overruled.
V. CONCLUSION
       {¶ 73} Having overruled appellant's sixth assignment of error, and appellant's first,
second, third, fourth, and fifth assignments of error, in part, but having sustained
appellant's first, second, third, fourth, and fifth assignments of error, in part, and having
mooted appellant's fourth and fifth assignments of error, in part, we reverse the judgment
No. 22AP-76                                                                          25


of the Court of Claims of Ohio and remand this matter for further proceedings consistent
with this decision.
                                        Judgment affirmed in part and reversed in part;
                                                                      cause remanded.

                      LUPER SCHUSTER, P.J., and McGRATH, J., concur.
                                    _____________